Filed 2/16/22 Solomon v. 404 N. Maple Dr. CA2/7
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 TATIANA SOLOMON,                                        B297996

      Plaintiff and Appellant,                           (Los Angeles County
                                                         Super. Ct. No. BC684588)
           v.

 404 N. MAPLE DR., LLC et al.,

     Defendants and Respondents.


      APPEAL from judgment of the Superior Court of
Los Angeles County, Ruth Ann Kwan, Judge. Affirmed in part,
reversed in part.
      Tatiana Solomon, in pro. per., for Appellant.
      Collins & Collins LLP, Edward J. Rifle, Christian E. Nagy
and Bradley D. Doucette for Respondents.



                              __________________________
                       INTRODUCTION
                       1
       Tatiana Solomon and her husband, Norman Solomon, sued
their landlords and apartment managers, 404 N. Maple Dr., LLC,
Standard Management Company and Samuel Freshman
(collectively landlord defendants or defendants), for alleged
defects in the Solomons’ apartment, including the presence of
mold and asbestos. On August 29, 2018 Norman Solomon
dismissed his claims and the case proceeded with Tatiana
                                     2
Solomon as the remaining plaintiff.
       Solomon appeals the judgment entered against her
following the trial court’s order granting landlord defendants’
motion for summary judgment or in the alternative summary
adjudication as to each of the causes of action in Solomon’s
second amended complaint and her claim for punitive damages.
We affirm the court’s order granting summary adjudication
regarding Solomon’s claims for fraud, breach of contract,
intentional infliction of emotional distress, violation of Business
and Professions Code section 17200 and her demand for punitive
damages. We reverse the judgment and reverse the court’s order
granting summary adjudication for Solomon’s claims for
negligence, breach of the implied warranty of habitability, breach
of the covenant of quiet enjoyment, nuisance, and constructive
eviction because landlord defendants failed to demonstrate there
was no material issue of disputed fact as to those five causes of
action.


1
      Tatiana Solomon also goes by the name Tatiana Vozniouk.

2
      All further references to Solomon denote Ms. Solomon only.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Solomons Rent an Apartment from Landlord
         Defendants from 2008 to 2017
     In 2008 the Solomons signed a rental agreement to lease
apartment unit 302, North Maple Drive, in Beverly Hills (the
                  3
unit or unit 302). The Solomons acknowledged in their rental
agreement they had “examined the premises”; that the premises,
including “all furnishings, fixtures, furniture, plumbing, heating,
[and] electrical facilities” were “all clean, and in good satisfactory
condition”; and that the Solomons were not aware of “damp or
wet building materials . . . [or] mold contamination.” The
Solomons agreed to “keep the premises and all items in good
order and condition” and “maintain the premises in a manner
that prevents the occurrence of an infestation of mold in the
premises.” In November 2009 and again in November 2013 the
Solomons renewed their lease. The two subsequent rental
agreements contained the identical acknowledgements contained
in the original 2008 lease.
      On September 23, 2014 in response to a complaint by the
Solomons that there was mold in their apartment, the Los
Angeles County Department of Public Health (DPH) conducted
                                                  4
an inspection of unit 302 and found a violation. The inspection

3
      The facts are taken from the parties’ declarations and
exhibits the trial court considered during its evaluation of
defendants’ motion for summary judgment or summary
adjudication. The facts are undisputed unless otherwise noted.

4
      Approximately one week later, on October 3, 2014, DPH
conducted another inspection of the property. The record is
unclear as to who requested this inspection and which units were


                                  3
report noted a “microbial growth on the tile and grout in
shower/bathtub” and that the areas should be cleaned and
sanitized.
       In response to the DPH report, defendants’ maintenance
person removed the shower doors and track from the Solomons’
guest bathroom and cleaned and sanitized the area. On October
9, 2014 the Solomons sent a follow-up email to the property
manager, Jane Hope, complaining the odor from the cleaning
chemicals used by the maintenance person in the bathroom made
the bathroom unusable. In that email the Solomons also made
additional complaints, including that the dishwasher, washing
machine, lights and light switches were not working properly; the
guest bathroom toilet had rusted; there were holes in window
screens; and there was still “bacteria-mold” in their unit. The
Solomons stated “we didn’t complained [sic] for all those years
since all those problems started, but now we really would like to
ask to fix it and to lower our rent. Just in several years from 31
hundred it’s been raised to almost $4000. The apartment is not
in a good condition, you witnessed it this morning.”
       In November 2014 a leak in the building roof caused a leak
and water damage in the Solomons’ master bedroom ceiling.
Landlord defendants repaired the building roof in March 2015,
but it is unclear what repairs, if any, defendants conducted in the
Solomons’ apartment prior to 2017.

inspected. The inspector identified two violations, one for
suspected mold and another for “evidence of sewage flow in units
. . . and in garage.” The inspector noted plumbers were onsite at
the time of the inspection, the sewage blockage was partially
cleared, and “[c]lean-up [was] started in affected units and
garage.”




                                 4
      Between November 2014 and December 2016 the Solomons
made many complaints to landlord defendants, primarily
regarding their unit but also as to common areas of the
apartment complex. These complaints included: repeated issues
of mold growth in the guest bathroom; items stolen from unit 302
and from cars in the garage; locks in their unit needed to be
changed; washing machine, refrigerator, dishwasher, breaker
panel, balcony door, outlets, flooring, guest bathroom toilet,
carbon dioxide detector and lobby lights needed to be repaired or
replaced; landlord towed cars in garage without warning; and
garbage was left in the garage for 10 days.
      On February 22, 2017 there was another leak in the master
bedroom ceiling of the Solomons’ apartment. The next day
defendants retained Executive Environmental to take material
and air samples in the unit. Executive Environmental reported
“No Asbestos-Containing Material” was identified during the
inspection. The report noted the inspection was “limited to
materials and locations affected by the recent water leak and
anticipated to be impacted by the remediation/repair activity of
the master bedroom in Unit 302, as directed by the client.” On
February 27, 2017 Hope sent the Solomons an email, attached
the inspection report and stated unit 302 was “safe.”
      Around the same time, a neighbor informed Solomon of
asbestos in unit 303, which was adjacent to Solomon’s unit. On
March 1, 2017 Solomon emailed Hope about this issue. Hope
responded via email the same day stating, “There is no asbestos
in your unit. That is all you need to know.” Hope continued, “I
am not at liberty to discuss anything that does not directly
impact your apartment.” Later that day, in response to further
emails from Solomon, Hope wrote, “I neither confirmed nor




                                5
denied the existence of asbestos in 303; I merely provided a
report stating that there was NO asbestos in YOUR apartment.”
Hope elaborated, “Apartment 303 has been properly cleared of a
trace amount of asbestos . . . . The only reason it had to be
removed was that ceiling repairs needed to take place.” During
this time landlord defendants provided the Solomons with a
“Confidential Concession & Release of All Claims” regarding
“Damp ceiling due to inclement weather conditions.” The
Solomons did not sign the release.
       On March 8, 2017 DPH conducted an investigation
“regarding hole in ceiling and mold in unit #302.” The inspector
found a violation for an unrepaired hole in the ceiling of the
master bedroom and noted suspected mold on bathroom tiles in
the bathroom. The report stated the inspector spoke with the
property manager during the site visit, and the manager
provided the inspector with a “mold testing report for unit #302
with negative results. The manager on site stated that the
tenant was provided with mold testing report.”
       The following week the Solomons retained additional
contractors to inspect their unit. Lead Tech Environmental
(Lead Tech) conducted an inspection and issued a “Limited
Asbestos Sampling Report” on March 16, 2017. The report noted
trace amounts of asbestos in the ceiling drywall in the Solomons’
master bedroom.
       The same day Hope emailed Solomon. Apparently relying
on the February 23, 2017 Executive Environmental report, Hope
asserted, “The city does not require a permit when there is no
asbestos. The asbestos report on your unit has been provided to
the city.” Hope also stated, “Only one bedroom is affected by the
repairs so the rest of your unit is fully habitable.”




                                6
       On March 23, 2017 Nv Environmental conducted an
inspection as requested by the Solomons. Nv Environmental
collected samples to determine whether the Solomons’ apartment
had elevated moisture, water damage or mold. Nv
Environmental’ s written report noted several areas of concern in
unit 302, including water damage and mold in the middle section
of the master bedroom ceiling, surface mold on the shower tile in
the guest bathroom and water damage under the kitchen sink.
Nv Environmental determined a professional mold remediation
company would need to remove a six-foot by four-foot section of
the master bedroom ceiling to determine the scope of damage and
necessary remediation. On March 29, 2017 a building inspector
for the City of Beverly Hills emailed Solomon and said: “I spoke
to the manager about the mold report you sent me, she will
obtain the required permits for the remediation.”
       On April 6, 2017 landlord defendants sent the Solomons a
letter stating that on March 24, 2017 they timely informed the
Solomons that work on the master bedroom ceiling would begin
on April 3, 2017 and the Solomons would need to vacate the
apartment. According to the letter, the Solomons did not vacate
their unit and refused to allow the contractors to enter.
Construction on the Solomons’ master bedroom ceiling began on
approximately May 30, 2017. On June 2, 2017 defendants sent
the Solomons a letter stating that, until the work was
finished and the City completed its inspection, to “maintain the
integrity of the containment area in the Premises (“Containment
Area”) . . . neither you nor any of your agents are authorized to
enter the Containment Area.” For approximately five of the
following nights Solomon slept in her car in the apartment
complex garage because she could not afford to stay in a hotel.




                                7
On June 8, 2017 defendants sent the Solomons a follow-up letter
reporting that the repairs were complete, and “the unit is ready
for you to return for occupancy.” Landlord defendants informed
the Solomons that because they were displaced for nine days, a
credit of $1,320.03 would be applied to their July rent.
       Wary of landlord defendants’ assurances regarding the
habitability of their unit, the Solomons retained Indoor
Restore Environmental Services (Indoor Restore) to conduct
further inspections for mold. Indoor Restore issued a report on
June 13, 2017. The report found “fungal contaminates” on
surface samples but no elevated levels of moisture. The report
noted “[s]lightly elevated levels of fungal spores were found in
[air] samples taken at the time of the inspection. Elevated levels
of mold indicate a high likelihood of mold growth in the area
tested at the time of the inspection.”
       On July 7, 2017 Executive Environmental sent a letter to
landlord defendants summarizing its findings regarding mold
levels in unit 302 as of June 12, 2017. Executive Environmental
made numerous conclusions regarding the data, including: “No
water damage species were identified in air samples in quantities
that would suggest a hidden growth of mold or a potential health
concern”; “indoor spore levels were significantly to well below the
total levels measured outdoors”; “[t]he one species found to be
higher [indoors] than the levels measured outdoors was
Ascospores Species, which does not cause disease . . . [and is]
indicative of a housekeeping issue”; and unit 302 “is safe to
occupy from a mold exposure standpoint and does not pose a
health hazard for the typical occupants.”
       On August 9, 2017 Executive Environmental issued an
“Asbestos Work Monitoring Report” that summarized its




                                 8
asbestos-related activities in unit 302 between May 30 and June
1, 2017. Executive Environmental reported that it “successfully
completed the removal of 30 square feet of asbestos containing
drywall ceiling material from the Southeast section of the Master
Bedroom in Unit 302 . . . .” Indoor Restore conducted another
inspection on November 1, 2017 and issued a report the same
day. The report again found “fungal contaminates” on surface
samples, but no elevated levels of moisture and no elevated levels
of fungal spores in air samples.
      On November 8, 2017, in response to a complaint regarding
unit 302, DPH conducted another inspection of the premises.5
The inspector identified three violations: an inoperable sink
stopper in the guest bathroom; a large hole inside the cabinet
under the kitchen sink; and “dark mold like substance around
edge of bathtub, along the wall, inside main bathroom of Unit
302.” Later that month the Solomons vacated their unit.

      2. The Solomons Sue Landlord Defendants
       On November 28, 2017 the Solomons filed this
action against landlord defendants. The operative pleading is
the second amended complaint, which the Solomons filed on
June 18, 2018.
       Solomon asserted landlord defendants, through their
actions and omissions in responding to the defects in her rental
unit, caused her to suffer emotional and physical harm, including
difficulty breathing, asthmatic attacks, coughing, nausea, nose


5
      The record contains additional DPH reports issued between
2014 and 2019 for other units in the building. Those reports are
not directly relevant to the issues currently on appeal.




                                9
bleeds, migraines, skin lesions, exacerbation of her allergies and
depression. Solomon sought various forms of relief for her claims,
including compensatory and punitive damages.
      On August 30, 2018 the trial court granted Solomon’s
attorney’s motion to be relieved as counsel. Since that time,
including in this appeal, Solomon has represented herself.

      3. Landlord Defendants Move for Summary Judgment or,
         in the Alternative, for Summary Adjudication
      On December 4, 2018 landlord defendants filed a motion for
summary judgment or, in the alternative, for summary
adjudication of all nine of Solomon’s causes of action and for
Solomon’s claim for punitive damages. In support of their motion
defendants filed a memorandum of points and authorities,
numerous declarations, a separate statement of undisputed facts
and a “compendium of evidence” comprised of 19 exhibits.
Defendants argued each of Solomon’s causes of action was
unsupported by evidence and no triable issues of material fact
existed as to any of Solomon’s claims. Relying on select medical
records from Solomon’s treatment at the Venice Family Clinic,
defendants also asserted that all of Solomon’s alleged myriad
mental and physical ailments were documented preexisting
conditions and were unrelated to her tenancy in unit 302.6
      In opposition to defendants’ motion, Solomon contended
there were numerous triable issues of material fact, including


6
      Defendants contend the Solomons are no longer married,
and their divorce was a cause of Solomon’s claimed emotional
distress. Solomon asserts that she and Norman are still married.
Solomon’s marital status is irrelevant to the issues in this appeal.




                                 10
how landlord defendants acknowledged or denied, and responded
to or ignored, the mold and asbestos in her apartment. Solomon
filed a declaration with 21 attached exhibits, including the
March 16, 2017 Lead Tech asbestos report, the March 23, 2017
Nv Environmental mold report and approximately 90 pages of
medical records. The medical records document Solomon’s many
medical visits from 2014 to 2017 to her family doctor, her
psychologist and urgent care providers for various conditions,
including skin lesions, dermatitis, allergies, mold exposure,
headache, sore throat, cough, dizziness, nausea and vomiting,
rash, depression, stress and anxiety. While Solomon suffered
from some of these same health issues prior to moving into unit
302, both Solomon’s primary care physician and her psychologist
reported that her conditions were exacerbated by conditions at
her building, including exposure to mold. Her psychologist said
that Solomon’s mental health had suffered due to “deteriorating
physical conditions inside her apartment and increasingly,
neglectful, abusive and harassing treatment by the on-site
manager and by the ownership of her apartment building.”
Solomon also submitted declarations from friends who visited her
during her tenancy. Many of them confirmed Solomon’s
complaints regarding her apartment, including smelling a musty
odor and dampness, observing mold and having their own allergic
reactions when visiting her unit (e.g., sneezing, coughing and
eyes tearing).
       Solomon also filed “Plaintiffs’ Separate Statement of
Undisputed Material Facts in Support of Their Opposition to
Defendants’ Motion for Summary Judgment or, in the
Alternative, Motion for Summary Adjudication” (Solomon’s
separate statement). Notwithstanding the title, it appears that




                               11
Solomon intended this filing to either serve as her objections to
defendants’ separate statement of undisputed material facts, or
her statement of disputed facts in opposition to defendants’
motion for summary judgment. Although the substance of the
filing suggests Solomon was objecting to defendants’ evidence,
she only used the word “object” once, and otherwise stated
“Disputed,” followed by an explanation why the evidence offered
by the defendants was inaccurate; in each instance she
referenced her declaration or specific exhibits as “supporting
evidence” that there was a disputed factual issue.
       In their reply landlord defendants argued they met their
initial burden to establish the absence of a triable issue of
material fact for each of Solomon’s causes of action and the
burden shifted to Solomon to demonstrate otherwise. Defendants
claimed Solomon failed to meet her burden because she did not
introduce admissible evidence to support her contentions.
Landlord defendants objected to every paragraph of, and every
exhibit referenced in, Solomon’s declaration,7 including
statements and documents upon which they relied in support of
             8
their motion. Defendants’ objections were primarily based on

7
      Solomon’s declaration had 34 paragraphs. Landlord
defendants made one objection for each paragraph, except
paragraph 32, to which they made two objections. Landlord
defendants also objected to Solomon’s concluding statement on
page eight of her declaration.

8
       For example, in paragraphs two through four of her
declaration, Solomon asserted she entered into a lease with
landlord defendants in 2008, 2009 and 2013. Defendants
objected to each of those paragraphs, asserting that Solomon
failed to lay a proper foundation to authenticate those three


                                12
Solomon lacking the “requisite knowledge” to properly
authenticate or otherwise lay the proper foundation for her
exhibits.

      4. The Trial Court Grants Landlord Defendants’ Motion for
         Summary Judgment
      On March 6, 2019 the court granted landlord defendants’
motion for summary judgment or in the alternative summary
adjudication on each cause of action in Solomon’s complaint. The
court sustained all or a portion of 23 of defendants’ 36 evidentiary
objections to Solomon’s evidence in opposition to the motion. The
evidentiary rulings resulted in the court “disregarding” nearly all
the evidence submitted by Solomon, including the March 16, 2017
Lead Tech asbestos report and the March 23, 2017 Nv
Environmental mold report. The court considered all evidence
submitted by defendants, including the inspection reports and
correspondence from Executive Environmental from February
through August 2017.
      In a section titled “Summary of Defects and Damages” the
court explained, “Although Defendants’ motion is organized by
cause of action, Plaintiff’s opposition is organized by habitability
defect. Because all of Plaintiff’s causes of action essentially arise
from the same defects, the Court addresses the defects first,
before turning to the causes of action.” The court discussed
Solomon’s alleged defects in separate sections of the order titled:
mold, asbestos, improper flooring, electrical problems and

rental agreements―the same rental agreements that defendants
relied on to support their claims that Solomon inspected unit 302
and acknowledged that the unit was in good condition with no
defects, including mold, prior to Solomon signing each of those
leases.


                                 13
termites. Regarding each of the alleged defects, the court
considered the admitted exhibits and declarations provided by
landlord defendants but did not consider Solomon’s evidence or
testimony (in the form of Solomon’s declaration), in each instance
sustaining defendants’ objections and noting Solomon’s evidence
was “therefore disregarded.” Based on that approach, the court
concluded Solomon provided no admissible evidence to support
her claims that her unit had any defects, including mold or
asbestos.
       The court took a similar approach to Solomon’s claim for
damages. The court relied exclusively on the small subset of
Solomon’s medical records, offered by landlord defendants, that
indicated “Plaintiff identified her mental stressors as her divorce,
her job, and her daughter going to college, without mentioning
her apartment. Defendants also note that medical records
indicate [Solomon] has had Hepatitis C, a preexisting skin
condition, and allergies to trees, grass, weeds, and dander.”
       The court ruled all Solomon’s causes of action were directly
or indirectly premised on her allegations that unit 302 was
fraught with defects. Because the court had already determined
there were no triable issues of fact regarding any defects in unit
302, the court granted defendants’ motion for summary
adjudication on Solomon’s causes of action for negligence, breach
of the implied warranty of habitability, breach of covenant of
quiet enjoyment, nuisance, violation of Business and Professions
Code section 17200 and constructive eviction. The court also
granted landlord defendants’ motion for Solomon’s remaining
three causes of action for fraud, breach of contract, and
intentional infliction of emotional distress. In addition to noting
the absence of a triable issue of material fact for those three




                                 14
claims, the court found there was no evidence that defendants’
statements were knowingly false or that Solomon relied on the
manager’s statements (fraud); there was no evidence that
landlord defendants knew there was mold at the time they
entered into any of the rental agreements with Solomon (breach
of contract); and no evidence that defendants engaged in
outrageous or extreme conduct (intentional infliction of emotional
distress).
      Landlord defendants also moved to summarily adjudicate
Solomon’s claim for punitive damages. The court held, “This
issue is moot in light of the Court’s holding with respect to each
cause of action asserted by Plaintiff.” For “completeness” the
court added that “the Court concludes there is no evidence
suggesting Defendants knew about the mold or any other
problem with the property, nor is there evidence that they
deliberately refused to do anything about it.”
      The trial court entered judgment in favor of landlord
defendants on March 25, 2019. Solomon timely appealed.

                          DISCUSSION
      1. Standard of Review
      Summary adjudication is appropriate if there are no triable
issues of material fact and the moving party is entitled to
                                                                9
judgment as a matter of law. (Code Civ. Proc., § 437c, subd. (c) ;
Regents of University of California v. Superior Court (2018) 4
Cal.5th 607, 618; Delgadillo v. Television Center, Inc. (2018) 20
Cal.App.5th 1078, 1085.) “‘“‘We review the trial court’s decision


9
     All further undesignated statutory references are to the
Code of Civil Procedure.




                                15
de novo, considering all the evidence set forth in the moving and
opposing papers except that to which objections were made and
sustained.’” [Citation.] We liberally construe the evidence in
support of the party opposing summary judgment and resolve
doubts concerning the evidence in favor of that party.’””
(Hampton v. County of San Diego (2015) 62 Cal.4th 340, 347;
accord Valdez v. Seidner-Miller, Inc. (2019) 33 Cal.App.5th 600,
607 (Valdez).)
       When a defendant moves for summary judgment in a
situation in which the plaintiff at trial would have the burden of
proof by a preponderance of the evidence, the defendant may, but
need not, present evidence that conclusively negates an element
of the plaintiff's cause of action. Alternatively, the defendant
may present evidence to “‘show[] that one or more elements of the
cause of action . . . cannot be established’ by the plaintiff.”
(Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 853
(Aguilar).) “‘“‘The moving party bears the burden of showing the
court that the plaintiff “has not established, and cannot
reasonably expect to establish,”’ the elements of his or her cause
of action.”’” (Ennabe v. Manosa (2014) 58 Cal.4th 697, 705;
accord, Wilson v. 21st Century Ins. Co. (2007) 42 Cal.4th 713,
720; Kahn v. East Side Union High School Dist. (2003) 31 Cal.4th
990, 1002-1003 [“the defendant must present evidence that would
preclude a reasonable trier of fact from finding that it was more
likely than not that the material fact was true [citation], or the
defendant must establish that an element of the claim cannot be
established, by presenting evidence that the plaintiff ‘does not
possess and cannot reasonably obtain, needed evidence’”].)
“‘“[S]ummary judgment cannot be granted when the facts are
susceptible to more than one reasonable inference.”’” (Grossman




                                16
v. Santa Monica-Malibu Unified School Dist. (2019) 33
Cal.App.5th 458, 465; accord, Husman v. Toyota Motor Credit
Corp. (2017) 12 Cal.App.5th 1168, 1180.)
       “[T]he party moving for summary judgment bears an initial
burden of production to make a prima facie showing of the
nonexistence of any triable issue of material fact”]; Valdez, supra,
33 Cal.App.5th 600 at p. 607.) If the moving party satisfies this
initial burden, the burden shifts to the opposing party to present
evidence demonstrating there is a triable issue of material fact.
(§ 437c, subd. (p)(2); Aguilar, at p. 850; Valdez, at p. 607.)

      2. The Trial Court Erred in Granting Summary
         Adjudication of Solomon’s Causes of Action for
         Negligence, Breach of the Implied Warranty of
         Habitability, Breach of the Covenant of Quiet Enjoyment,
         Nuisance and Constructive Eviction
         a. We consider only the evidence admitted by the trial
            court
       Landlord defendants objected to Solomon’s declaration and
all the exhibits she submitted in opposition to defendants’
motion. The court sustained most of these objections, leaving
Solomon with very little documentation to support her claim that
her unit was defective due to defendants’ conduct and that she
had suffered damages.
       Conversely, all of defendants’ evidence was admitted
because Solomon failed to object to defendants’ evidence in
compliance with California Rules of Court, rule 3.1354, which
requires written objections to evidence submitted in support of a
summary adjudication motion to be presented in a specific format
and served simultaneously with the opposition brief. (Cole v.
Town of Los Gatos (2012) 205 Cal.App.4th 749, 764, fn. 6, citing



                                 17
Evid. Code, § 353(a) [the objecting party must “make clear the
specific ground of the objection”]; see also Cole, at p. 764 [failure
to cite proper statutory authority in support of an objection or
“make a coherent argument in support of the objection should be
viewed as an abandonment of that objection”].) Instead of
objecting, Solomon attempted to explain to the trial court that
many of the statements contained in declarations or exhibits
proffered by defendants were inconsistent with the exhibits she
provided to the court; essentially, Solomon sought to show the
trial court that there were numerous disputed issues of material
fact.
       The trial court granted nearly all the landlord defendants’
objections to Solomon’s evidence (including the reports from
environmental contractors), primarily on the grounds of hearsay,
lack of foundation or lack of authentication. The trial court
considered the exhibits offered by defendants (including reports
from environmental contractors), which similarly included
hearsay and were not authenticated, because Solomon did not
object to that evidence. Solomon also does not directly assert on
appeal that the trial court erred in its evidentiary rulings. As a
result, we must “consider all such evidence to have been properly
excluded.” (Lopez v. Baca (2002) 98 Cal.App.4th 1008, 1014-1015
[the failure to “challenge the trial court’s ruling sustaining . . .
objections to certain evidence” forfeits “any issues concerning the
correctness of the trial court’s evidentiary rulings”]; Benach v.
County of Los Angeles (2007) 149 Cal.App.4th 836, 852 [“When an
appellant fails to raise a point, or asserts it but fails to support it
with reasoned argument and citations to authority, we treat the
point as waived.”].) We therefore only consider the admitted
evidence in our review of the summary judgment motion.




                                  18
(Brown v. Ransweiler (2009) 171 Cal.App.4th 516, 529 [“A motion
for summary judgment ‘must be decided upon admissible
evidence’”].)
         b. There are triable issues of material fact for Solomon’s
            claims for negligence, breach of the implied warranty
            of habitability, breach of the covenant of quiet
            enjoyment, nuisance and constructive eviction
      The trial court found there were no “triable issues of fact as
to any of the identified defects” in Solomon’s unit. The court
granted landlord defendants’ motion for summary adjudication
for Solomon’s causes of action for negligence, breach of the
implied warranty of habitability, breach of the covenant of quiet
enjoyment, nuisance and constructive eviction because each of
those claims was premised on Solomon’s unsupported allegations
that her unit was riddled with defects. The trial court erred.
      Landlord defendants did not meet their initial burden of
showing the nonexistence of any triable issue of material fact
regarding defects in Solomon’s unit. The court concluded there
was no mold or asbestos in unit 302, relying in part on
defendants’ exhibits D (the September 23, 2014 DPH inspection
report), E (emails between Solomon and Hope in October 2014), I
(the Executive Environmental asbestos inspection reports dated
February 28, 2017, and August 9, 2017), and J (the July 7, 2017
Executive Environmental re-occupancy report). Although select
portions of those exhibits read discretely could support a finding
that there was no mold or asbestos in unit 302, the exhibits also
contain evidence that could support contrary findings.
      In Exhibit D, the DPH inspector reported, “Complaint
investigation in unit #302 regarding mold in the unit. Violations
observed.” The inspector noted a “microbial growth on tile and
grout in shower/bathtub” and directed that the area be cleaned


                                 19
and sanitized. In Exhibit E, Solomon told Hope that after
defendants’ maintenance person cleaned the area noted in the
DPH report, the bathroom was unusable because the chemical
smell made it difficult to breath, and there was still mold around
the bathtub. In Exhibit J, the Executive Environmental re-
occupancy report included as an appendix the June 13, 2017
Indoor Restore “Mold Inspection Report.” The Indoor Restore
report concluded that air samples taken at unit 302 showed,
“Slightly elevated levels of fungal spores . . . . Elevated levels of
mold indicate a high likelihood of mold growth in the area tested
at the time of inspection.” Indoor Restore also reported that,
“Fungal contaminates were found on the [surface samples]” in
unit 302. For both the air and surface samples Indoor Restore
warned that, “Some types of molds have species associated with
an indoor environment are considered to be toxic and may cause
serious health risks.”
      In Exhibit I, the August 9, 2017 Executive Environmental
asbestos inspection report is replete with references to asbestos
removal conducted in unit 302, including: “The scope of work
involved the removal of 30 square feet of asbestos containing
drywall ceiling material from the Southeast section of the Master
Bedroom in Unit 302”; “after the abatement of asbestos-
containing ceiling materials”; and “the contractor has successfully
completed the asbestos abatement for this project.” In addition,
Executive Environmental noted that asbestos abatement work in
unit 302 was “limited to locations required for the mold
remediation activity being conducted.”
      Based on the record before it, the court erred in granting
defendants’ motion for summary adjudication as to Solomon’s
claims of negligence, breach of the implied warranty of




                                 20
habitability, breach of the covenant of quiet enjoyment, nuisance
and constructive eviction because disputed issues of material fact
exist regarding defects in Solomon’s unit, including the presence
of mold and asbestos.10

      3. The Trial Court Did Not Err in Granting Summary
         Adjudication of Solomon’s Causes of Action for Fraud,
         Breach of Contract, Intentional Infliction of Emotional
         Distress, Violation of Business and Professions Code
         section 17200, and Solomon’s Demand for Punitive
         Damages
      In their motion for summary adjudication, landlord
defendants met their initial burden of making a prima facie
showing that Solomon’s claims for fraud, breach of contract,
intentional infliction of emotion distress and violation of Business
and Professions Code section 17200 lacked merit because there
was no evidence to establish the required elements for each of
those causes of action. Defendants asserted that they: did not
make knowing misrepresentations to Solomon regarding defects
in the apartment; neither knew nor should have had reason to
know there was mold in unit 302 when they entered into the
lease with Solomon in 2008, 2009 or 2013; did not engage in
extreme and outrageous conduct with the intention of causing

10
       The trial court also concluded there was no triable issue of
material fact as to other defects (including improper flooring,
electrical problems and termites) alleged by Solomon. Because
the landlord defendants did not meet their initial burden of
establishing the nonexistence of any triable issues of material
fact regarding some defects in Solomon’s apartment, we do not
reach the issue of whether there is a factual dispute as to every
defect alleged by Solomon.




                                 21
emotional distress to Solomon; and did not engage in any
unlawful, unfair or fraudulent business practice. The burden
then shifted to Solomon to identify evidence to demonstrate she
could establish each of the required elements. (§ 437c, subd.
(p)(2); Aguilar, supra, 25 Cal.4th at p. 850; Valdez, supra, 33
Cal.App.5th at p. 607.) Solomon failed to identify any admitted
evidence that contradicted defendants’ assertions. As Solomon
was unable to establish a necessary element of each of these four
causes of action, the trial court properly granted defendants’
motion for summary adjudication on these claims.
       The trial court also properly granted landlord defendants’
motion for summary adjudication on the issue of punitive
damages. In reviewing a summary adjudication ruling on a claim
for punitive damages, “we view the evidence presented through
the prism of the substantive clear and convincing evidentiary
burden.” (Butte Fire Cases (2018) 24 Cal.App.5th 1150, 1158;
Basich v. Allstate Ins. Co. (2001) 87 Cal.App.4th 1112, 1121 [“[o]n
a motion for summary adjudication with respect to a punitive
damages claim, the higher evidentiary standard applies. If the
plaintiff is going to prevail on a punitive damages claim, he or
she can only do so by establishing malice, oppression or fraud by
clear and convincing evidence”].) Here, Solomon did not point to
any admitted evidence, let alone clear and convincing evidence,
that defendants engaged in oppression or fraud or otherwise
acted with malice toward her.

                          DISPOSITION
      The judgment is reversed. On remand, the trial court is to
enter a new order granting defendants’ motion for summary
adjudication as to the causes of action for fraud, breach of
contract, intentional infliction of emotional distress, violation of



                                 22
Business and Professions Code section 17200 and Solomon’s
demand for punitive damages and denying the motion as to the
causes of action for negligence, breach of the implied warranty of
habitability, breach of the covenant of quiet enjoyment, nuisance
and constructive eviction. The parties are to bear their own costs
on appeal.


                                             *
                                     WISE, J.



We concur:


      PERLUSS, P. J.


      FEUER, J.




*
      Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                23